Beck, J.
No counsel appear for the defendants in these cases, and no assignment of error, or argument in any form, has been made in any one of them. In the absence of an assignment of error and of argument iu criminal cases, we are required to examine the record and render such judgment upon it as the law demands. Code, § 4538. See cases cited in Miller’s Code. This we have done in the cases before us. A careful consideration of the record in each case reveals no errors demanding the reversal of the judgment of the district court.
In the absence of an assignment of error, and of argument, pointing out rulings and proceedings-complained of, we are not accustomed to enter upon a discussion of the case. Wc could not do this without imagining grounds of error, and *397thus discussing points which we could suppose might be made. All rulings and proceedings would necessarily be reviewed in this way by the consideration of every error which we could imagine might be urged; otherwise our review of the case would be only partial,
This would require a waste of time and labor. If, upon an examination of the record, however, we find nothing that strikes our minds as erroneous, we are required to do nothing more than to announce that fact. And, repeating the expression which we have before used in other cases, that we are not required to imagine errors in order to find points fo.r discussion, we are required to do nothing more than to announce that the judgment in this case must he
Affirmed.